SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

138
CA 11-01801
PRESENT: SMITH, J.P., FAHEY, CARNI, SCONIERS, AND GORSKI, JJ.


TONYA BRIGGS-DANIELS, PLAINTIFF-APPELLANT,

                     V                                              ORDER

RICHARD A. MILLER AND WILLIAM J. WALTERS,
DOING BUSINESS AS WW SERVICES,
DEFENDANTS-RESPONDENTS.


LAW OFFICES OF JAMES MORRIS, BUFFALO (JAMES E. MORRIS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LAW OFFICES OF DESTIN SANTACROSE, BUFFALO (CHERYL A. KRZYWICKI OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Drury, J.), entered November 9, 2010 in a personal injury action.
The order denied the motion of plaintiff for summary judgment, granted
the cross motion of defendants for summary judgment and dismissed the
complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties and filed on February 6, 2012,

     It is hereby ORDERED that said appeal is dismissed without costs
upon stipulation.

     All concur except GORSKI, J., who is not participating.




Entered:   February 10, 2012                    Frances E. Cafarell
                                                Clerk of the Court